United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 98-1625
                                  ___________

Republican Party of Minnesota,           *
an association; Indian Asian             *
American Republicans of                  *
Minnesota; Republican Seniors,           *
an association; Young Republican         *
League of Minnesota, a Minnesota         *
nonprofit corporation; Minnesota         *
College Republicans, an association,     *
Gregory F. Wersal, individually;         *
Cheryl L. Wersal, individually;          *
Mark E. Wersal, individually;            *
Corwin C. Hulbert, individually;         *
Campaign for Justice, an association;    *
Minnesota African American Council,      *
an association; Muslim Republicans,      *
an association,                          *   Appeal from the United States
                                         *   District Court for the
              Appellants,                *   District of Minnesota
                                         *
       v.                                *      [UNPUBLISHED]
                                         *
Verna Kelly, in her capacity as          *
Chairperson of the Minnesota Board       *
of Judicial Standards, or her successor; *
Charles E. Lundberg, in his capacity as *
Chair of the Minnesota Lawyers           *
Professional Responsibility Board, or    *
his successor; Edward J. Cleary, in his *
capacity as Director of the Minnesota    *
Office of Lawyers Professional              *
Responsibility, or his successor,           *
                                            *
               Appellees.                   *
                                            *
-------------------------------             *
                                            *
The Minnesota State Bar Association,        *
                                            *
       Amicus on Behalf of Appellee.        *
                                            *
Minnesota Civil Liberties Union,            *
                                            *
       Amicus on Behalf of Appellant.       *

                                       ___________

                                  Submitted: October 19, 1998

                                      Filed: November 2, 1998
                                       ___________

Before McMILLIAN, FAGG and BEAM, Circuit Judges.
                            ___________


PER CURIAM.


       Gregory F. Wersal, a licensed Minnesota attorney and candidate for the position
of Associate Justice of the Minnesota Supreme Court, together with his campaign
committee, Campaign for Justice, his wife, Cheryl L. Wersal, his brother, Mark Wersal,
one of his supporters, Corwin C. Hulbert, the Minnesota Republican Party (MRP), and
associations affiliated with the MRP (collectively plaintiffs), appeal from an order of



                                            -2-
 the United States District Court1 for the District of Minnesota denying their motion for
a temporary restraining order or preliminary injunction in their action against the Chair
of the Minnesota Board of Judicial Standards, the Chair of the Minnesota Lawyers
Professional Responsibility Board, and the Director of the Office of Lawyers
Professional Responsibility. Republican Party of Minnesota v. Kelly, No. 98-831
(D. Minn. Mar. 9, 1998) (memorandum opinion and order). Plaintiffs brought this civil
action, and moved for injunctive relief, based upon the assertion that certain provisions
of Canon 5 of the Minnesota Judicial Code, as amended on December 23, 1997, violate
their rights under the free speech, free association, and equal protection clauses of the
United States and Minnesota Constitutions. Jurisdiction was proper in the district court
based upon 28 U.S.C. § 1331. Jurisdiction is proper in this court based upon 28 U.S.C.
§ 1292. Upon careful consideration of the record in the present case and the arguments
presented on appeal, we hold that the district court did not abuse its discretion in
denying plaintiffs’ motion for a temporary restraining order or preliminary injunction
under the standard set forth in Dataphase Sys., Inc. v. C. L. Sys., Inc., 640 F.2d 109
(8th Cir. 1981) (en banc). At this stage of the litigation, we express no opinion on the
merits of plaintiffs’ claims. The order of the district court is affirmed. See 8th Cir.
R. 47B.

BEAM, Circuit Judge, dissenting.

       I dissent because the district court should have ordered a preliminary injunction
on at least part of the claims asserted.




      1
      The Honorable Michael J. Davis, United States District Judge for the District
of Minnesota.

                                          -3-
A true copy.

      Attest:

         CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                           -4-